NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ICON HEALTI~I & FITNESS, INC.,
Plain,tiff-Appellant,
V.
OCTANE FITNESS, LLC,
Defendan,t-Cross-Appellcmt.
2011-1521, -1636
Appea1s from the United StateS DiStrict Court for the
District of Minnesota in case no. 09-CV-0319, Judge Ann
D. Montgomery.
ON MOTION
ORDER
Octane Fitness, LLC moves without opposition to con-
solidate the above-captioned cases. Octane also moves
without opposition for extensions of time to tile its opening
brief in appeal no. 2011-1636 and its responsive brief in
2011-1521.
Upon consideration thereof

ICON HEALTH V. OCTANE FITN`ESS 2
lT lS ORDERED THAT2
(1) The motion to consolidate is granted The
revised official caption is reflected above.
(2) The motions for extension of time are granted
to the extent that Octane’s principal and responsive brief is
due on January 13, 2012. Icon’s reply and responsive brief
and Octane’s reply brief will be due in accordance with
Federal Rules of Appel1ate Procedure 28.1(f). 1
FoR THE CoURT
 l 0  fs/ Jan Horbaly -
Date J an Horba1y
Clerk a
cc: David R. Wright, Esq. `
Rudo_lph A. Te1scher Jr., Esq.
FILED
U.S. COURT 0F APPEALS FUH
THE FEDEHAL C|RCU|T
JAN 1U2U1Z
s24
JAN HORBALV
CLERK